Per Curiam,
This was an action of trespass brought by the prosecutor in a criminal case against the committing magistrate. The general rule both in this country and- in England is, that justices of the peace while acting within the scope of their authority are not answerable in damages for the merely erroneous exercise of purely judicial functions. There is nothing in this case to take it out of the general rule. The gravamen of the plaintiff’s complaint was that the magistrate dismissed the prosecution without permitting him ,to call all of his witnesses. While there was sufficient evidence to warrant a finding that the plaintiff was not permitted to call all of his witnesses it also shows that all the facts that could have been proved by the testimonv of the’ excluded witnesses were testified to by the wit*511nesses sworn. In effect, therefore, the cause of action was the exclusion of cumulative testimony. Whether this was right or wrong, we all agree that in the absence of proof of fraud or corruption, the fact that the manner of the magistrate was rude and his judgment mistaken, would not give the prosecutor a right of action.
The judgment is affirmed.